Exhibit 10.69

 

CRITICAL PATH, INC.

AMENDED AND RESTATED 1998 STOCK PLAN:

NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Critical Path, Inc.
(the “Company”) on the following terms:

 

Name of Recipient:                                                             
Total Number of Shares Granted:                                     Fair Market
Value per Share:    $                               Total Fair Market Value of
Award:    $                               Date of Grant:   
                                             



--------------------------------------------------------------------------------

CRITICAL PATH, INC.

AMENDED AND RESTATED 1998 STOCK PLAN:

RESTRICTED STOCK AGREEMENT

 

By accepting this grant, you agree as follows:

 

Access to Documents

  The Company may deliver by email all documents relating to the Critical Path,
Inc. Amended and Restated 1998 Stock Plan (the “Plan”) or this grant (including,
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements). The Company may also deliver these documents by posting them on a
web site maintained by the Company or by a third party under contract with the
Company. The “Critical Path, Inc. 1998 Stock Plan—Summary and Prospectus” is
available on the Company’s internal web site at http://web.cp.net/stock. If, in
the future, the Company posts documents required by law on a web site, it will
notify you by email

Securities Trading Policy

  You have read the Company Insider Trading Policy, and you agree to comply with
that policy whenever you acquire or dispose of shares of the Company’s stock or
derivative securities whose value varies with the value of the Company’s stock
(including, without limitation, put or call options). The Company Insider
Trading Policy is available on the Company’s internal web site at
http://web.cp.net/stock.

Payment for Shares

  No payment is required for the shares that you are receiving.

Vesting

  The shares that you are receiving will vest in installments. The first 25% of
the total number of shares will vest on the first Permissible Trading Day on or
after six months following the Date of Grant, if your Service (as defined in the
Plan) has been continuous until that day. The second 25% of the total number of
shares will vest on the first Permissible Trading Day on or after twelve months
following the Date of Grant, if your Service has been continuous until that day.
The third 25% of the total number of shares will vest on the First Permissible
Trading Day on or after eighteen months following the Date of Grant, if your
Service has been continuous until that day. The last 25% of the total number of
shares granted will vest on the first Permissible Trading Day on or after
twenty-four months following the Date of Grant, if your Service has been
continuous until that day. No additional shares will vest after your Service has
terminated for any reason.

 

2



--------------------------------------------------------------------------------

    

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

•      The New York Stock Exchange is open for trading on that day,

 

•      You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under section 16(b) of the Securities Exchange
Act of 1934, as amended,

 

•      You are not in possession of material non-public information that would
make it illegal for you to sell shares of the Company’s Common Stock on that day
under Rule 10b-5 of the Securities and Exchange Commission, and

 

•      Under the Company Insider Trading Policy, the Company’s employees are
permitted to sell shares of the Company’s Common Stock on that day.

Shares Restricted

   Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares without the
written consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

Forfeiture

  

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited.

 

The Company determines when your Service terminates for this purpose.

Leaves of Absence

and Part-Time Work

   For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. Your Service, and consequently the vesting of the Restricted
Shares, shall terminate when the approved leave ends, unless you immediately
return to active work.

 

3



--------------------------------------------------------------------------------

     If you go on a leave of absence, then the vesting dates specified above may
be adjusted in accordance with the Company’s leave of absence policy or the
terms of your leave. If you commence working on a part-time basis, then the
vesting dates specified above may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

Stock Certificates

   The Company will hold your Restricted Shares for you. After shares have
vested, a stock certificate for those shares will be released to you.

Voting Rights

   You may vote your shares even before they vest.

Withholding Taxes

  

You will be required to pay all withholding taxes that become due as a result of
this award or the vesting of the shares. You may direct the Company to deduct
the withholding taxes from any cash compensation payable to you, or you may pay
the withholding taxes to the Company in cash. At your request, the Company will
withhold shares with a value sufficient to satisfy the minimum amount of
withholding taxes required by law so long as the Fair Market Value of the
Company’s Common Stock (as defined in the Plan) is less than $3.00. Any
remaining withholding taxes will be paid as follows:

 

•      The Company will instruct the broker whom it has selected for this
purpose to sell shares with a value sufficient to satisfy the withholding taxes.
You agree that the broker selected by the Company may sell a portion of your
shares for your account, in accordance with the Company’s instructions, in order
to pay the amount of withholding taxes required by law.

 

No stock certificates will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award or the vesting of the shares.

Restrictions on Resale

   By signing this Agreement, you agree not to sell any shares at a time when
applicable laws or Company policies prohibit a sale (including the Company
Insider Trading Policy). This restriction will apply as long as you are an
employee, consultant or director of the Company or a subsidiary of the Company.

No Retention Rights

   Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

4



--------------------------------------------------------------------------------

Adjustments

   In the event of a stock split, a stock dividend or a similar change in
Company stock, the number of Restricted Shares that remain subject to forfeiture
will be adjusted accordingly.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to their choice-of-law provisions). The Plan and
Other Agreements   

The text of the Amended and Restated 1998 Stock Plan is incorporated in this
Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement, signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5